DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on January 15, 2021.
Claims 1-11 and 13-19 are pending in this action. Claim 1 has been amended. Claims 12 and 20-21 have been canceled. 
Applicant’s arguments with respect to claim(s) 1-11 and 13-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 13-14, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokogawa (US 5,225,981) in view of Janakiraman et al. (US 7,310,605).

acquiring image content (col. 10, lines 29-37, OCR);
recognizing characters and sentence determining symbols in a first language in the image content (col. 10, line 64-col. 11, line 4; col. 40, line 49-col. 41, line 15, punctuation as claimed symbols);
extracting a sentence in the first language, which consists of the recognized characters, based on the recognized sentence determining symbols (col. 10, line 64-col. 11, line 4; col. 40, line 49-col. 41, line 15, punctuation as claimed symbols);
generating a translation target text using user event information, based on the extracted sentence in the first language (col. 11, lines 5-41); and
translating the generated translation target text into a second language and displaying the translated sentence in the second language (col. 11, lines 42-53).
translating the generated translation target text into a second language and displaying the translated sentence in the second language (col. 11, lines 5-41, display);
wherein the step of acquiring image (col. 10, lines 29-37, OCR) but Yokogawa does not expclitly disclose, however, Janakiraman discloses, content including the characters in the first language includes receiving input of the user event information including information on types of the image content (image content type information) by the user (col. 6, line 57-col. 7, line 30).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Janakiraman’s invention of providing type of image content by the user to the translator so that the translator easily know the input image content 
the step of extracting a sentence in the first language, which consists of the recognized characters, includes extracting one-character string consisting of the recognized characters as the sentence in the first language, based on the image content type information (col. 10, line 64-col. 11, line 4; col. 40, line 49-col. 41, line 15).

As per claim 2, Yokogawa dies not expclitly disclose, but Janakiraman discloses, wherein the step of acquiring image content includes receiving input of the user event information including language selection information from a user, and the step of recognizing characters and sentence determining symbols in the first language includes (col. 6, line 57-col. 7, line 30); and recognizing the characters in the first language, based on the language selection information(col. 6, line 57-col. 7, line 30).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Janakiraman’s invention of providing type of image content by the user to the translator so that the translator easily know the input image content type that would provide a perfect translation by recognizing the particular language and it’s grammar. 
recognizing the sentence determining symbols based on predefined language-specific sentence segmentation rules (col. 10, line 64-col. 11, line 4; col. 40, line 49-col. 41).


the step of extracting a sentence in the first language, which consists of the recognized characters, includes:
identifying letter sizes of first character string and second character string among the recognized character strings (col. 34, line 64-col. 35, line 57; col. 36, line 55-col. 37, line 39; col. 41, lines 42-62; and col. 42, line 63-col. 43, line 27); and
extracting the first character string as the sentence in the first language, based on the identified letter size (col. 34, line 64-col. 35, line 57; col. 36, line 55-col. 37, line 39; col. 41, lines 42-62; and col. 42, line 63-col. 43, line 27, capital letter is bigger size).

As per claim 13, Yokogawa does not explicitly disclose, but Janakiraman discloses, wherein the step of acquiring image content includes: receiving input of a translation target area among the acquired images by the user; and displaying the translation target area in a first region, the step of recognizing characters and sentence determining symbols in the first language includes displaying the recognized characters and sentence determining symbols in the first language in a second region, the step of displaying the translated sentence in the second language includes displaying the translated sentence in the second language in the second region after generating a translation target text (col. 7, lines 4-38).



As per claim 17, Yokogawa discloses, wherein the step of acquiring image content includes detecting the user event information, based on position information in the character translation device, the step of recognizing characters and sentence determining symbols in the first language includes automatically determining the first language, based on the user event information; and the step of displaying the translated sentence in the second language includes automatically determining the second language, based on the user event information (col. 36, line 35-col. 37, line 33; col. 40, line 49-col. 41, line 52).

As per claim 18, Yokogawa discloses, wherein the sentence determining symbols are symbols capable of distinguishing a series of character groups from characters in a character string consisting of the recognized characters in the first 

As per claim 19, Yokogawa discloses, wherein the step of recognizing characters and sentence determining symbols in the first language in the image content includes detecting a blank between plural character groups included in the character string consisting of the recognized characters in the first language, which is equal to or greater than a predetermined width of area, and the step of extracting a sentence in the first language, which consists of the recognized characters, based on the recognized sentence determining symbols, includes recognizing the character groups before and after the detected blank as sentences different from each other, and then extracting the sentence in the first language (col. 10, line 64-col. 11, line 4; col. 40, line 49-col. 41, line 15, punctuation as claimed symbols).

Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokogawa (US 5,225,981) in view of Janakiraman et al. (US 7,310,605) as applied to claim 2 above, and further in view of Aizawa (US 2011/0222789).
As per claim 8, Yokogawa in view of Janakiraman do not expclitly disclose, but Aizawa discloses, determining candidate characters for a first character among the characters in the first language in the image content; determining candidate characters for a second character adjacent to the first character among the characters in the first language in the image content; generating at least one combination between the 

As per claim 9, Yokogawa in view of Janakiraman do not expclitly disclose, but Aizawa discloses, wherein the generated character combinations include: position information of the candidate characters for the first character and the candidate characters for the second character in the generated character combinations; and information on a probability value that any of the candidate characters for the first character is recognized as the first character and a probability value that any of the candidate characters for the second character is recognized as the second character (Paragraph 0143).

As per claim 10, Yokogawa discloses, wherein the step of generating the translation target text includes: generating a candidate sentence for the translation target text using the user event information, based on the extracted sentence in the first language (col. 6, line 57-col. 7, line 30).
Yokogawa in view of Janakiraman do not expclitly disclose, but Aizawa discloses  selecting a character combination to be included in the sentence with the highest probability among the generated character combinations, based on the generated 

As per claim 11, Yokogawa in view of Janakiraman do not expclitly disclose, but Aizawa discloses, comparing the generated character combination with one or more sentences acquired from a preset language model or words contained in the sentences; and as a result of the comparison, selecting the character combination to be matched with the acquired one or more sentences or words contained in the sentences with the highest probability as the character combinations to be recognized as the first character and the second character with the highest probability (Paragraph 0143).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Aizawa teaching of recognizing characters combination bases on probability in the invention of Yokogawa in view of Janakiraman because Aizawa teaches that would provide reduction of a processing load, and shortening of a processing time, is realized by performing character string sensing processing on an image (Abstract).

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokogawa (US 5,225,981) in view of Janakiraman et al. (US 7,310,605) as applied to claim 1 above, and further in view of Moshiri et al. (US 2012/0030613).
 As per claim 15, Yokogawa does not explicitly disclose, but Janakiraman discloses, wherein the step of generating the translation target text includes: displaying 

As per claim 16, Yokogawa in view of Janakiraman do not explicitly disclose, but Moshiri discloses, further comprising: receiving scroll input of the image content by the user; after scrolling the image content, changing at least one translation target text in the first region, overlaying the second region, which includes the changed translation target text, in the first region and displaying the same; and translating the changed translation target text into the second language, and then displaying the translated sentence in the second language (Paragraph 0010).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention to use Moshiri’s invention of overlaying display reasons in the invention of Yokogawa in view of Janakiraman because that would provide a widget mechanism for zooming and panning a content item (Abstract).


Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).

					
March 9, 2021								Abul K. Azad
										Primary Examiner
										Art Unit 2656

/ABUL K AZAD/Primary Examiner, Art Unit 2656